DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3 are is/are rejected as best understood with the above cited indefiniteness under 35 U.S.C. 103 as being obvious Robison (4,993,077).  Robison discloses a reusable, washable protective garment having a construction where said protective garment includes an exterior garment (12)(13)(14)(15) formed into an item of clothing which can include pants, shorts or a skirt or any item of clothing to be inclusive of covering the backside and genitals and said protective garment includes an inner garment layer (38)(39)(41)(42) acting as a barrier layer protecting an environment from user’s release of excrement consisting of: the exterior garment including a front panel (unlabeled), a back panel (unlabeled) and a stretchable waist band at (54) made from a sturdy wearable fabric textile generally used in the construction of garments covering the back side and genitals of said users to be seen and exposed to the public eye covering the leg in part of wholly; the inner garment layer (38)(39)(41)(42) forming a barrier between said user’s underwear and said exterior garment adjacent the exterior garment including a contiguous inner garment layer with a stretchable waistband construction with leg holes fitting securely around the leg but not covering the legs made from a fabric with hydrophobic characteristic (see column 3, lines 21-26) impermeable to liquid and solid excrement to be worn to cover said user’s undergarments and not be seen by the public eye.  With respect to claim 3, said inner garment layer is affixed to said exterior garment (via stitching at side seams) to provide protection for said exterior garment and to fully cover said user’s undergarments.  Robison does disclose additional features including side zippers, leg pockets and shoulder straps.  It would have been obvious to one of ordinary skill in the art to simplify the Robison device to exclude the added features of zippers, pockets and straps.  These features are added for user convenience, however, a basic structure without these features would continue to support the intended use of the Robison device and such simplification would lessen the time, complexity and cost of manufacture of the device which all constitute obvious features of design for manufacturability.

Claim 2 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Robison (4,993,077) in view of Pedrick (6,665,882).  As disclosed above, Robison reveals all claimed elements with the exception of an inner garment layer affixed to the exterior garment layer at the waistband.  Pedrick teaches a garment with inner and outer layers, wherein the inner layer is an insulated layer and it is attached to the outer layer at the waistband.  It would have been obvious to attach the inner layer disclosed by Robison to the outer layer at the waistband as taught by Pedrick because such an attachment point would help prevent liquid from moving upward of the waistband and would help hold both layers in place.

Response to Amendment
Applicant’s amendment has been considered in its entirety.  Applicant continues to assert that the prior art of Robison and Pedrick do not make the claimed invention obvious.  Applicant first argues that Robison is constructed to protect a body from “cold” and “wetness” while the claimed invention is designed for a user to feel cold and wetness.  This intended use function, “for the user to feel cold and wetness,” is not recited in applicant’s claim language.  If this language were recited in the claim, the Examiner contends that Robison is capable of enabling the user to feel cold and wetness.  For example, if wetness were to originate at the user, such wetness would be held within the Robison garment therefore allowing the wearer to feel the wetness.
Applicant further argues that Robison describes a three layer construction wherein first and second layers are separated by a third layer of insulation and that the claimed invention has only two layers.  Applicant’s claimed invention requires an exterior garment and an inner garment layer.  Nothing requires the exterior garment to be a single, one-ply layer, therefore Robison’s outer layer and “diaper” insulation together could readily read on applicant’s “exterior garment layer” as claimed.  Furthermore, nothing in Applicant’s claim language or disclosure requires the inner garment layer to be formed as a single ply.  
Applicant further argues that Robison discloses an all weather insulated garment impervious to water.  Applicant explains how the instant invention is not insulated, waterproof or sealed in anyway and is designed to hold wetness and solid in, but not water.  Applicant’s claim recites an inner layer made of fabric which is hydrophobic.  Hydrophobic fabrics have a tendency to repel water.  The waterproof feature of Robison does indeed repel water in the greatest sense while not letting any water pass therethrough.  Waterproof fabrics are hydrophobic while hydrophobic fabrics are not necessarily fully waterproof.  Applicant’s specification, however, recites the “impermeable” nature of fabrics with hydrophobic qualities.  Applicant also recites how the claimed invention is designed to control the amount of wetness felt but allow enough wetness to alert a user and a caregiver.  This intended use recitation and function is not recited in the claim language. The Robison invention, while including panels heat sealed together, is not sealed to the body of the user and therefore would not hold an infinite amount of liquid.  Furthermore, the Examiner contends that the user of the Robison device would indeed be aware of wetness that originates within the inner garment layer and would be felt against the skin of the wearer.  The claim language or written description does not support “alerting a caregiver” of wetness from within the garment other than the wearer proactively alerting the caregiver.
Applicant further argues that the claimed invention holds excrement temporarily because only the inner layer is impermeable to liquid and solid excrement.  This argument is not understood because in the previous paragraph Applicant argues that the invention holds wetness but not water.  Clarification as to the waterproof nature of the claimed invention is required in light of these conflicting arguments.
	Applicant further argues that the Robison structure could not provide textile response because of waterproofing.  The Examiner respectfully disagrees.  If the Robison structure is worn over the undergarments of the user, the undergarment of the user would get wet or soiled as a result of excrement originating from the user and that wetness would be held within the inner garment layer adjacent the skin of the user.  The Examiner believes the Robison structure would provide a tactile response in a situation of user incontinence to the wearer as required by the claim.
	The Examiner agrees that the Robison structure is designed to protect the user from water coming from an exterior of the garment.  It is indeed designed to protect a wearer in situation of environmental wetness and coldness.  However, the waterproof nature of the structure also protects an exterior environment from wetness that originates from within the garment.  The waterproof nature of the garment is not one way, but prevents the passage of water and moisture therethrough, regardless of if the wetness originates exterior to the garment or interior to the garment.
	Applicant further argues that Robison has sewn seams and the present invention has no seams.  Again, the current claim requires an exterior garment and an inner garment layer but does not preclude such exterior garment or inner garment layers from being formed of multiple panels attaches together as seams.
	Applicant has further arguments with respect to Pedrick.  Pedrick is purely relied upon for teaching where inner and outer layers of a garment are efficiently attached to each other for ease of dressing/donning.  The fact that Pedrick provides one reason of connection at this location as “insulation” does not preclude the teaching from being pertinent with respect to Robison.
	The examiner recognizes that the prior art applied may have a different intended use (insulation and protection of the user from external environment) however it discloses each of the claimed limitations set forth by applicant and is capable of performing the function to holding wetness and excrement within the garment.  Furthermore, simplifying the garment by removing zipper and straps for ease of manufacture and dressing would require only routine experimentation and would be obvious to try.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636